Citation Nr: 0631061
Decision Date: 10/03/06	Archive Date: 01/18/07

DOCKET NO. 04-20 994                        DATE Oct 03 2006
On appeal from the Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for service-connected tinnitus, currently evaluated as 10 percent disabling.

REPRESENTATION

Veteran represented by: The American Legion

ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1952 to March 1954. Service in Korea is evidenced in the record.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (the RO).

Procedural history

In April 2002, the RO received the veteran's claim of entitlement to service connection for tinnitus. A September 2002 rating decision granted service connection for this condition and assigned a 10 percent disability rating. The veteran's representative subsequently sought an increased rating in March 2003. The RO denied the claim in a March 2003 rating decision and the veteran's representative perfected an appeal.

The tinnitus stay

This case involves the matter of an increased rating for service-connected tinnitus. As will be described below, this issue has been the subject of significant litigation in recent years.

On April 22, 2005, the Secretary of VA directed the Board to stay action on all appeals involving an increased rating for tinnitus pending the outcome of the Secretary's appeal to the United States Court of Appeals for the Federal Circuit (the Federal Circuit) of the decision of the United States Court of Appeals for Veterans Claims (the Court) in Smith v. Nicholson, 19 Vet. App. 63 (2005). The Federal. Circuit issued its decision in Smith on June 19, 2006. Shortly after the Federal Circuit's decision, on July 10, 2006, the Secretary lifted the stay. Accordingly, the Board may proceed to adjudicate the veteran's increased rating claim.

- 2 


United States Supreme Court from the Federal Circuit's decision has passed or, if a petition is filed with the Supreme Court, until the Supreme Court has acted on the petition for certiorari, whichever period is longer." The stay imposed by the Court affects only those cases listed in an addendum to the Court's Order. The veteran's case is not among them.

FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus. 38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2005); Smith v. Nicholson, No. 05-7168 (Fed. Cir. June 19, 2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability rating for his service_ connected tinnitus, which is currently evaluated as 10 percent disabling. He and his representative essentially contend that separate 10 percent ratings should be assigned for tinnitus in each ear.

In the interest of clarity, the Board will initially discuss certain preliminary matters. The Board will then address the pertinent law and regulations and their application to the facts and evidence.

- 3 



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (the VCAA). The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA is generally applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment but not yet final as of that date. However, for reasons expressed immediately below, the Board finds that resolution of the issue on appeal is based on the operation of law and that the VCAA is not applicable. See Holliday v. Principi, 14 Vet. App. 280,282-83 (2001) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the Court held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter. Similarly, VA's General Counsel has held that VA is not required to provide notice of the information and evidence necessary to substantiate a claim, or to assist the veteran in developing evidence to substantiate a claim, where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. See VAOGCPREC 5-2004.

Moreover, VA's General Counsel has addressed the question of VCAA applicability under the specific circumstances at issue here. VAOPGCPREC 2-2004 held that under 38 U.S.C.A. § 5103(a) VA is not required to provide notice of the information and evidence necessary to substantiate a claim for separate disability ratings for each ear for service-connected tinnitus because there is no information or evidence that could substantiate the claim, as entitlement to separate ratings is barred by current Diagnostic Code 6260 and by the previous versions of Diagnostic Code 6260 as interpreted by VA.

-4


This case deals with the issue of whether VA regulations allow for the assignment of separate disability ratings for tinnitus. The pertinent facts in this case are not in dispute; application of pertinent provisions of the law and regulations will determine the outcome. The Board finds that no amount of additional evidentiary development would change the outcome of this case, and therefore the provisions of the VCAA are not applicable.

The Board adds that general due process concerns have been satisfied in connection with this appeal. See 38 C.F.R. § 3.103 (2005). The veteran engaged the services of a representative, was provided with ample opportunity to submit evidence and argument in support of his claim, and was given the opportunity to present testimony at a personal hearing if he so desired. The veteran has not requested a hearing before the Board.

Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of earning capacity resulting from disability. The percentage ratings for each diagnostic code, as set forth in VA's Schedule for Rating Disabilities, codified in 38 C.F.R. Part 4, represent the average impairment of earning capacity resulting from disability. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994). However, the evaluation of the same disability under various diagnoses is to be avoided. See 38 C.F.R. § 4.14 (2005); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

- 5 


Evaluation of tinnitus

The regulations pertaining to the evaluation of diseases and injuries of the ears were revised effective June 10, 1999. See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-4.87 (2002)]. The regulation was again revised in May 2003, effective June 13, 2003. See 68 Fed. Reg. 25,822 (2003).

Effective prior to June 13,2003, Diagnostic Code 6260 provides a single level of disability. [As discussed below, until recently this was a matter of some dispute.]

10% Tinnitus, recurrent.

Note: A separate evaluation for tinnitus may be combined with an evaluation under diagnostic codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Effective June 13, 2003, Diagnostic Code 6260 also provides a single level of disability.

10% Tinnitus, recurrent.

Note (1): A separate evaluation for tinnitus may be combined with an evaluation under diagnostic codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes.

Note (2): Assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the sound is audible to other people and has a definable cause that mayor may not be pathologic) under this diagnostic code, but evaluate it as part of any underlying condition causing it. See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2005).

- 6


The veteran filed his claim of entitlement to service connection for tinnitus in June 2002. Where, as here, a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies unless Congress provided otherwise or permitted VA to do otherwise and VA did so. See VAOGCPREC 7-2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).

Therefore, both versions of the regulation are potentially applicable to his claim. However, as will be explained in greater detail below, under all versions of the regulation, the maximum rating which is available for tinnitus is 10 percent.

Analysis

Schedular rating

The veteran is seeking entitlement to an increased disability rating for his service-connected tinnitus. In essence, he contends that under Smith v. Nicholson, 19 Vet. App. 63 (2005), and under 38 C.F.R. § 4.25, he is entitled to an assignment of separate disability ratings for each ear. See Informal Hearing Presentation, dated November 15, 2005.

The current version of Diagnostic Code 6260, effective June 13, 2003, makes it clear that a single evaluation of 10 percent for tinnitus will be assigned "whether the sound is perceived in one ear, both ears, or in the head." That version has never been in dispute. The Smith case revolved around the matter of whether the previous version of Diagnostic Code 6260 (which as indicated above is applicable to this veteran's appeal) allowed for separate 10 ratings for tinnitus in each ear.

In Smith v. Nicholson, supra., the Court determined that the "plain meaning" of 38 C.F.R. § 4.25(b) and the pre-1999 and pre-2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus. The Federal Circuit, however, recently reversed the Court's holding in Smith, concluding that

- 7 


the Court erred in not deferring to the VA's interpretation of Diagnostic Code 6260, which is that a veteran is entitled only to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral. See Smith v. Nicholson, No. 05-7168 (Fed. Cir. June 19,2006); see also 38 U.S.C.A. § 7252(b) (West 2002) [commanding that "the Court may not review the schedule of ratings for disabilities . . . or any action of the Secretary in adopting or revising the rating schedule"]; Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004) [holding that the Secretary's discretion over the rating schedule is "insulated from judicial review," with one recognized exception limited to constitutional challenges].

The clear import of the Federal Circuit's holding is that regardless of the version of Diagnostic Code 6260 employed, the maximum schedular rating available for tinnitus is 10 percent. The arguments of the veteran and his representative are inapposite to the Federal Circuit's holding. As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the veteran's appeal must be denied. See Saban is v. Brown, 6 Vet. App. 426 (1994).

Extraschedular consideration

The Board notes in passing that the veteran has not in connection with this appeal indicated, nor presented evidence to support the premise, that his service-connected tinnitus results in marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See 38 C.F.R. § 3.321(b) (2005) [extraschedular rating criteria). As noted elsewhere in this decision, his sole contention is that VA regulations allow for the assignment of separate 10 percent ratings for tinnitus. Accordingly, in the absence of the matter being raised by the veteran or adjudicated by the RO, the Board will not address the veteran's entitlement to an extraschedular rating.

Conclusion

For the reasons and bases expressed above, the veteran's claim is denied as a matter of law. See Sabonis, supra. The benefit sought on appeal is accordingly denied.

- 8 


ORDER

Entitlement to an increased disability rating for tinnitus is denied.

Barry F.Bohan
Veterans Law Judge, Board of Veterans' Appeals

-9




Citation Nr: 0635535	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  02-03 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for tooth loss as a 
result of dental trauma.

2.  Entitlement to service connection for arthritis of the 
neck and back, to include as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	David A. Wainwright


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




ORDER

The veteran had honorable active service from September 1963 
to September 1967.  

In a September 20, 2005 decision, the Board denied the 
veteran's above-listed claims, as well as claims for 
entitlement to service connection for headaches and a skin 
rash.  However, the record indicates that the veteran 
testified at a personal hearing in November 2002 at the RO.  
Unfortunately, the taped recording of the hearing was lost.  
Although the veteran advised VA in a May 2004 letter that he 
did not desire another hearing, the veteran readvised VA in a 
February 2005 letter that he desired to present testimony at 
a local hearing as to the issues of entitlement to service 
connection for tooth loss and for arthritis.  

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant when there is a denial of 
due process.  38 C.F.R. § 20.904 (2005). Since issuance of 
the Board's decision, a request was submitted in March 2006 
on behalf of the veteran to vacate the Board's September 20, 
2005 decision.  

In view of these circumstances, in particular the loss of the 
recordation of the RO hearing, the Board VACATES its 
September 2005 decision, to the extent that it denied 
entitlement to service connection for tooth loss and for 
arthritis of the neck and back.  These claims on appeal will 
remanded for proceedings consistent with this order in a 
separate document.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

